DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 4B and 5 are missed labeling.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: a phase shift device, comprising: a variable inductor element configured to toggle between a first inductance state and a second inductance state in response to a first control bit value; and a plurality of variable capacitor elements coupled to the variable inductor element and configured to toggle between a first capacitance state and a second capacitance state in response to a second control bit value different from the first control bit value, wherein the variable inductor element and the plurality of variable capacitor elements collectively produce a first phase shift using the first inductance state and the first capacitance state and collectively produce a second phase shift using the second inductance state and the second capacitance state, wherein a target phase shift is produced from a difference between the first phase shift and the second phase shift.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,211,704 in view of a person skilled in the art at the time the application was filed to implement limitation of the first phase shift corresponds to a first steering direction and the second phase shift corresponds to a second steering direction.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the variable inductor element comprises a transformer and a first switch coupled to the transformer, wherein the transformer produces the first inductance state when the first switch is open, and wherein the transformer produces the second inductance state when the first switch is closed.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein each of the plurality of variable capacitor elements comprises a first capacitor coupled in series with a second switch and a second capacitor coupled in parallel to the first capacitor and the second switch.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor and the second capacitor collectively produce the first capacitance state when the second switch is closed and the first switch is open.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor and the second capacitor collectively produce the second capacitance state when the second switch is open and the first switch is closed.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein each of the plurality of variable capacitor elements comprises a first capacitor coupled in series with a second switch.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor produces the first capacitance state when the second switch is closed and the first switch is open.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor produces the second capacitance state when the second switch is open and the first switch is closed.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the variable inductor element comprises a transformer and a variable capacitor coupled to the transformer, wherein the transformer produces the first inductance state when the variable capacitor is applied with a first voltage, and wherein the transformer produces the second inductance state when the variable capacitor is applied with a second voltage different from the first voltage.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: an array of radiating elements; and a beamsteering controller coupled to the array of radiating elements and configured to apply phase shifting to transmit signaling directed to the array of radiating elements for a transmit operation and to return signaling from the array of radiating elements for a receive operation, the phase shift array comprising: -30-MW-10089.US1C1METAWAVE CORPORATION Narek ROSTOMYAN a plurality of phase shift circuits connected in series, each of the plurality of phase shift circuits comprising a lumped circuit with variable inductance and variable capacitance; and a control mechanism coupled to the plurality of phase shift circuits and configured to control each of the plurality of phase shift circuits.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,211,704 in view of a person skilled in the art at the time the application was filed to implement limitation of beamsteering controller for steering transmission signal in a specific direction having an azimuth angle and elevation angle with respect to boresight to complete a system.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the lumped circuit comprises: a variable inductor element configured to toggle between a first inductance state and a second inductance state in response to a first control bit value applied with the control mechanism; and a plurality of variable capacitor elements coupled to the variable inductor element and configured to toggle between a first capacitance state and a second capacitance state in response to a second control bit value applied with the control mechanism, the second control bit value being different from the first control bit value, wherein the variable inductor element and the plurality of variable capacitor elements collectively produce a first phase shift using the first inductance state and the first capacitance state and collectively produce a second phase shift using the second inductance state and the second capacitance state, wherein a target phase shift is produced from a difference between the first phase shift and the second phase shift.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the variable inductor element comprises a transformer and a first switch coupled to the transformer, wherein the transformer produces the first inductance state when the first switch is open, and wherein the transformer produces the second inductance state when the first switch is closed.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein each of the plurality of variable capacitor elements comprises a first capacitor coupled in series with a second switch and a second capacitor coupled in parallel to the first capacitor and the second switch.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor and the second capacitor collectively produce the first capacitance state when the second switch is closed and the first switch is open.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor and the second capacitor collectively produce the second capacitance state when the second switch is open and the first switch is closed.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein each of the plurality of variable capacitor elements comprises a first capacitor coupled in series with a second switch.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor produces the first capacitance state when the second switch is closed and the first switch is open.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,211,704.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of USP 11,211,704 discloses similar detail of the phase shift device, which is the main function of the inventions as claimed in the instant application, such as: wherein the first capacitor produces the second capacitance state when the second switch is open and the first switch is closed.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/               Primary Examiner, Art Unit 2845